Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 02/08/2021.
Claims 1-20 are pending.

Request For First Action Interview (Full Pilot Program)
The request for entry into the First Action Interview (Full Pilot Program), filed 02/08/2021, is acknowledged but denied as the deadline for entry into the First Action Interview (Full Pilot Program) expired on 01/15/2021. The instant application will be examined under normal examination practice.

Drawings
Fig. 4B is objected to because it fails to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. In the instant application, in Fig. 4B, the text at the bottom of the figure is placed over a shaded/hatched background; Examiner notes that there is no need that this text is depicted within the hatched area but insofar as Applicant believes it must be placed within the hatching, it must appear underlined and with blank space behind in the hatching.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,915,367 B1 as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘367 are narrower in scope and anticipate the claims of the instant application.
Instant Application
10,915,367
1. A computer-implemented method comprising:


executing, by one or more computing devices, a function configured to analyze data using one or more computing cores dedicated to executing the function, wherein execution of the function requires more than a threshold amount of computing resources based on an amount of the data;










































transposing, by the one or more computing devices, output data in a first instance of a data frame data structure received from the function into a list data structure as the output data is received by the first instance of the data frame data structure, wherein the list data structure is a one-dimensional data structure and the output data is positioned in the list data structure based on a key-value pair and desired order of the output data,

wherein the first instance of the data frame structure is a two-dimensional data structure and stores the output data in an incorrect order; and
outputting, by the one or more computing devices, the list data structure as a second instance of a data frame data structure based on the key-value pair and desired order of the output data, wherein the second instance of the data frame data structure stores the output data in the desired order.
1. A computer-implemented method for executing a computing module, the method comprising:

executing, by the one or more computing devices, the function of the first computing module using the assigned one or more computing cores, wherein the assigned one or more computing cores are dedicated to executing the function of the first computing module, wherein tasks included in the function are executed asynchronously;
determining, by one or more computing devices, execution of a function of a first computing module requires more than a threshold amount of computing resources;

determining, by the one or more computing devices, available computing cores from a plurality of computing cores;

verifying, by the one or more computing devices, whether the function of the first computing module is executable by one or more available computing cores based on a relationship between calculations in the first computing module or a relationship between the function and another function in the first computing module;

assigning, by the one or more computing devices, one or more of the available computing cores to execute the function of the first computing module;


receiving, by the one or more computing devices, output data in a first instance of a data frame data structure from the function of the first computing module asynchronously while the function of the first computing module is being executed, wherein the first instance of the data frame structure is a two-dimensional data structure and stores the output data in an incorrect order;

identifying, by the one or more computing devices, a key-value pair and desired order of the output data;

transposing, by the one or more computing devices, the output data of the first instance of the data frame data structure into a list data structure, as the output data is received by the first instance of the data frame data structure, wherein the list data structure is a one-dimensional data structure and the output data is positioned in the list data structure based on the key-value pair and desired order;


converting, by the one or more computing devices, the list data structure into a second instance of a data frame data structure based on the key-value pair and desired order of the output data, wherein the second instance of the data frame data structure stores the output data in the desired order; and
outputting, by the one or more computing devices, the data frame data structure.


A person having ordinary skill in the art prior to the effective filing date of the claimed invention would have found similar mappings between the remaining claims but these have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-7 are directed to methods and fall within the statutory category of processes; Claims 8-14 are directed to a systems and fall within the statutory category of machines; and Claims 15-20 are directed to a computer-readable media and fall within the statutory category of articles of manufacture. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1, 8 and 15: The limitations of “analyze data, wherein execution of the function requires more than a threshold amount of computing resources based on an amount of the data”, “transposing output data in a first instance of a data frame data structure received from the function into a list data structure as the output data is received by the first instance of the data frame data structure, wherein the list data structure is a one-dimensional data structure and the output data is positioned in the list data structure based on a key-value pair and desired order of the output data, wherein the first instance of the data frame structure is a two-dimensional data structure and stores the output data in an incorrect order” and “, wherein the second instance of the data frame data structure stores the output data in the desired order”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate mentally whether or not there are sufficient resource to execute a function. Further, a person can think and observe, judge and evaluate mentally output data that is in one format and change it to another format whether in the mind or with pen and paper, wherein the transposition of format is merely from a two dimensional, unordered format (such as a table of data) to a one dimensional, ordered format (such as a list).
Therefore, Yes, claims 1, 8 and 15 recite judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 20 and 23-25: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “a computer-implemented method”, “executing, by one or more computing devices, a function configured to”, “one or more computing cores”, “A system comprising: a memory; a processor coupled to the memory, the processor configured to” and “A non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a device, cause the one or more processors to perform operations comprising” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, claims 1, 8 and 15 recite the following additional elements – “computing cores dedicated to executing the function” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, claims 1, 8 and 15 recite the following additional elements – “outputting the list data structure as a second instance of a data frame data structure based on the key-value pair and desired order of the output data” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which will be further analyzed as Well-Understood, Routine and Conventional at Step 2B.
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that claims 1, 8 and 15 not only recite a judicial exception but that the claims are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 8 and 15: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea. Further, with regard to the insignificant post-solution data output activity, it is also Well-Understood, Routine and Conventional as evidenced in at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data”, wherein the Courts ruled that transmitting data over a network, such as the internet, is Well-Understood, Routine and Conventional which is narrower than the instant claimed data output and thus merely outputting data too is Well-Understood, Routine and Conventional.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 8 and 15 do not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claims 2, 9 and 16, they recite additional abstract idea recitations of “detecting, by the one or more computing devices, using the function, words in the data based on a predefined list of words; and generating, by the one or more computing devices, using the function, a report regarding the detected words in the data” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate mentally whether data, such as audio or video, contains known words and record mentally/with pen and paper, or verbally, what words were observed. Further, claims 2, 9 and 16 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 2, 9 and 16 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more Therefore, Claims 2, 9 and 16 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 3, 10 and 17, it recite additional element recitations of “receiving, by the one or more computing devices, the data” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which will be further analyzed as Well-Understood, Routine and Conventional as evidenced in at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data”. Further, claims 3, 10 and 17 recite “from disparate sources via email, short messaging service (SMS), phone call, or voice message, wherein the data is audio or text data” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, claims 3, 10 and 17 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 3, 10 and 17 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more. Therefore, Claims 3, 10 and 17 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 4, 11 and 18, they recite additional abstract idea recitations of “verifying, by the one or more computing devices, whether the function is suitable to be executed by the one or more computing cores dedicated to executing the function by: determining, by the one or more computing devices, an amount of calculations executed by the function requires more than the threshold amount of computing resources” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate mentally whether there are enough computing resources for executing the function. Further, claims 4, 11 and 18 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 4, 11 and 18 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more Therefore, Claims 4, 11 and 18 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 5, 12 and 19, they recite additional abstract idea recitations of “verifying, by the one or more computing devices, whether the function is suitable to be executed by the one or more computing cores dedicated to executing the function by: determining, by the one or more computing devices, the function is void of interdependencies between calculations executed in the function” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate mentally whether the computing resources are suitable for executing the function by thinking about any dependencies between calculations of the function. Further, claims 5, 12 and 19 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 5, 12 and 19 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more Therefore, Claims 5, 12 and 19 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 6, 13 and 20, they recite additional abstract idea recitations of “verifying, by the one or more computing devices, whether the function is suitable to be executed by the one or more computing cores dedicated to executing the function by: determining, by the one or more computing devices, the function of the first computing module is void of interdependencies between the other functions” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate mentally whether the computing resources are suitable for executing the function by thinking about any dependencies between the function and other functions. Further, claims 6, 13 and 20 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 6, 13 and 20 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more Therefore, Claims 6, 13 and 20 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 7, it recites additional abstract idea recitations of “determining, by the one or more computing devices, that the one or more computing cores dedicated to executing the function are available to execute the function” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate mentally whether the computing core are available for executing the function. Further, claim 7 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 7 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 7 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-20 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. Pub. No. US 2019/0220311 A1 (hereafter Zhao) in view of Birger Pub. No. US 2018/0103014 A1 (hereafter Birger) in view of “MapReduce”, Wikipedia (hereafter MapReduce) in view of Shyu Pat. No. US 6,445,829 B1 (hereafter Shyu). Examiner notes MapReduce was cited by Applicant in Information Disclosure Statement filed 02/08/2021 and a copy of the reference is available in parent application 16/519,190.

With regard to claim 1, Zhao teaches a computer-implemented method comprising (FIG. 6 is a schematic block diagram of an example apparatus 600 that can be used to implement embodiments of the present disclosure. For example, the scheduling module 140 shown in FIG. 1 may be implemented by the apparatus 600 in at least ¶ [0082]):
executing, by one or more computing devices, a function configured to analyze data using one or more computing resources dedicated to executing the function (determine a group of available dedicated processing resources in the dedicated processing resource cluster in at least ¶ [0066]), wherein execution of the function requires more than a threshold amount of computing resources based on an amount of the data (the scheduling module 140 may select, based on the obtained topology 300 and/or 400, dedicated processing resources whose performance of connection with the set of dedicated processing resource candidates is higher than a predetermined threshold, until the resource amount of the set of dedicated processing resource candidates and the selected dedicated processing resources satisfy the required resource amount in at least ¶ [0069]);
Zhao does not specifically teach that the dedicated computing resources are computing cores.
However, in analogous art Birger teaches using one or more computing cores dedicated to executing the function (A computing system, includes a server including multiple cores dedicated to compute functions, wherein each core is dedicated to a single compute function in at least ¶ [0015]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the dedicated computing resources are computing cores of Birger with the system of Zhao resulting in the available, dedicated computing resources determined and assigned in Zhao being computing cores as in Birger. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of maintaining isolation of data (Birger ¶ [0015]).
Zhao and Birger teach determining required resources and scheduling dedicated cores for performing a function but does not specifically teach the aggregation and sorting of output data as a list structure.
However, in analogous art, MapReduce teaches output data received from the function (the MapReduce system designates Reduce processors, assigns the K2 key value each processor should work on, and provides that processor with all the Map-generated data associated with that key value and Reduce() is run exactly once for each K2 key value produced by the Map step in at least Overview, ¶ 3, 5-step parallel and distributed computation steps 3-4 and These five steps can be logically thought of as running in sequence – each step starts only after the previous step is completed – although in practice they can be interleaved as long as the final result is not affected in at least Overview, ¶ 4 and in at least Dataflow, Partition function) as a list data structure, wherein the list data structure is a one-dimensional data structure and the output data is positioned in the list data structure based on a key-value pair and desired order of the output data (This produces a list of pairs (keyed by k2 ) for each call. After that, the MapReduce framework collects all pairs with the same key ( k2 ) from all lists and groups them together, creating one group for each key in at least Logical View, ¶ 2 and the MapReduce system collects all the Reduce output, and sorts it by K2 to produce the final outcome in at least Overview, ¶ 3, 5-step parallel and distributed computation step 5 and The Reduce function is then applied in parallel to each group, which in turn produces a collection of values in the same domain: Reduce(k2, list (v2)) → list(v3) Each Reduce call typically produces either one value v3 or an empty return, though one call is allowed to return more than one value. The returns of all calls are collected as the desired result list. Thus the MapReduce framework transforms a list of (key, value) pairs into a list of values in at least Logical View ¶ 3-4 and in at least Dataflow, Comparison function and Reduce function),
outputting, by the one or more computing devices, the list data structure as a second instance of a data frame data structure based on the key-value pair and desired order of the output data, wherein the second instance of the data frame data structure stores the output data in the desired order (The Output Writer writes the output of the Reduce to the stable storage in at least Dataflow, Output Writer).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the aggregation and sorting of output data as a list structure of MapReduce with the system of Zhao and Birger resulting in the processing of the function as scheduled on dedicated computing cores as in Zhao and Birger to be performed using the MapReduce technique as in MapReduce. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the parallel processing of large volumes of data and in particular taking advantage of data locality as well as providing redundancy and fault tolerance (MapReduce Overview, ¶ 1 and MapReduce, ¶ 2).
Zhao, Birger and MapReduce do not specifically teach converting a data frame structure into a list data structure.
However, in analogous art Shyu teaches transposing, by the one or more computing devices, output data in a first instance of a data frame data structure received from the function into a list data structure as the output data is received by the first instance of the data frame data structure, wherein the list data structure is a one-dimensional data structure and the output data is positioned in the list data structure based on a key-value pair and desired order of the output data, wherein the first instance of the data frame structure is a two-dimensional data structure and stores the output data in an incorrect order (When the IDCT data from the IDCT unit 42, 62 of the preferred embodiment is two-dimensional IDCT transform data, the inverse quantizer 41, 61 initially dequantizes the input quantized DCT data block in accordance with the modified dequantizer matrix to result in scaled dequantized data. Thereafter, the IDCT unit 42, 62 performs a scaled first one-dimensional inverse transform operation consisting of the second to sixth stages of the IDCT fast algorithm shown in FIG. 4 on the scaled dequantized data to obtain scaled one-dimensional inverse transform data in at least  col. 10 lines 22-39); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the converting a data frame structure into a list data structure of Shyu with the system of Zhao, Birger and MapReduce resulting in a system in which the output of Zhao, Birger and MapReduce in the instance that data is output as a data frame structure in an incorrect order, the output may be transposed to a list data structure as in Shyu in a correct order as in the list data structure of MapReduce. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving data loading and output while minimizing overhead to do so (see at least col. 10 lines 22-39 and col. 11 lines 9-15) as well as providing a mechanism to transition to a data structure allowing for correct ordering as in MapReduce (see at least MapReduce in at least Logical View ¶ 3-4 and in at least Dataflow, Comparison function and Reduce function).

With regard to claim 4, Zhao teaches verifying, by the one or more computing devices, whether the function is suitable to be executed by the one or more computing cores dedicated to executing the function by: determining, by the one or more computing devices, an amount of calculations executed by the function requires more than the threshold amount of computing resources (the scheduling module 140 determines a target dedicated processing resource from the set of dedicated processing resource candidates based on the resource amount required in the scheduling request … the scheduling module 140 may select, based on the obtained topology 300 and/or 400, dedicated processing resources whose performance of connection with the set of dedicated processing resource candidates is higher than a predetermined threshold, until the resource amount of the set of dedicated processing resource candidates and the selected dedicated processing resources satisfy the required resource amount in at least ¶ [0069]).

With regard to claim 5, Zhao, Birger, MapReduce and Shyu teach the computer-implemented method of claim 1, further comprising:
Zhao and Birger teaches determining required resources and scheduling dedicated cores for performing a function but Zhao, Birger and Shyu do not specifically teach the verifying execution suitability by consideration of interdependencies.
However, in analogous art MapReduce teaches verifying, by the one or more computing devices, whether the function is suitable to be executed by the one or more computing cores dedicated to executing the function by (Prepare the Map() input – the "MapReduce system" designates Map processors, assigns the input key value K1 that each processor would work on, and provides that processor with all the input data associated with that key value. 2. Run the user-provided Map() code – Map() is in at least Overview, ¶ 3, 5-step parallel and distributed computation steps 1-2 and These five steps can be logically thought of as running in sequence - each step starts only after the previous step is completed -although in practice they can be interleaved as long as the final result is not affected in at least Overview, ¶ 4):
determining, by the one or more computing devices, the function is void of interdependencies between calculations executed in the function (Provided that each mapping operation is independent of the others, all maps can be performed in parallel in at least Overview, ¶ 2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the verifying execution suitability by consideration of interdependencies of MapReduce with the system of Zhao, Birger and Shyu resulting in the processing of the function as scheduled on dedicated computing cores as in Zhao and Birger to be performed using the MapReduce technique as in MapReduce. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the parallel processing of large volumes of data and in particular taking advantage of data locality as well as providing redundancy and fault tolerance (MapReduce Overview, ¶ 1 and MapReduce, ¶ 2).

With regard to claim 6,  Zhao, Birger, MapReduce and Shyu teach the computer-implemented method of claim 1, further comprising:
Zhao and Birger teaches determining required resources and scheduling dedicated cores for performing a function but Zhao, Birger and Shyu do not specifically teach the verifying execution suitability by consideration of interdependencies.
However, in analogous art MapReduce teaches verifying, by the one or more computing devices, whether the function is suitable to be executed by the one or more computing cores dedicated to executing the function by (Prepare the Map() input – the "MapReduce system" designates Map processors, assigns the input key value K1 that each processor would work on, and provides that processor with all the input data associated with that key value. 2. Run the user-provided Map() code – Map() is in at least Overview, ¶ 3, 5-step parallel and distributed computation steps 1-2 and These five steps can be logically thought of as running in sequence - each step starts only after the previous step is completed -although in practice they can be interleaved as long as the final result is not affected in at least Overview, ¶ 4):
determining, by the one or more computing devices, the function of the first computing module is void of interdependencies between the other functions (Provided that each mapping operation is independent of the others, all maps can be performed in parallel in at least Overview, ¶ 2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the verifying execution suitability by consideration of interdependencies of MapReduce with the system of Zhao, Birger and Shyu resulting in the processing of the function as scheduled on dedicated computing cores as in Zhao and Birger to be performed using the MapReduce technique as in MapReduce. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the parallel processing of large volumes of data and in particular taking advantage of data locality as well as providing redundancy and fault tolerance (MapReduce Overview, ¶ 1 and MapReduce, ¶ 2).

With regard to claim 7, Zhao teaches determining, by the one or more computing devices, that the one or more computing cores dedicated to executing the function are available to execute the function (determine a group of available dedicated processing resources in the dedicated processing resource cluster in at least ¶ [0066], Examiner notes that the resources may be computing cores as per Birger, see combination in rejection of independent claim above.).

With regard to claim 8, Zhao teaches a system comprising: a memory; a processor coupled to the memory, the processor configured to (computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus in at least ¶ [0090] and at least one processing unit; at least one memory coupled to the at least one processing unit and storing instructions to be executed by the at least one processing unit in at least claim 11):
execute a function configured to analyze data using one or more computing resources dedicated to executing the function (determine a group of available dedicated processing resources in the dedicated processing resource cluster in at least ¶ [0066]), wherein execution of the function requires more than a threshold amount of computing resources based on an amount of the data (the scheduling module 140 may select, based on the obtained topology 300 and/or 400, dedicated processing resources whose performance of connection with the set of dedicated processing resource candidates is higher than a predetermined threshold, until the resource amount of the set of dedicated processing resource candidates and the selected dedicated processing resources satisfy the required resource amount in at least ¶ [0069]);
Zhao does not specifically teach that the dedicated computing resources are computing cores.
However, in analogous art Birger teaches using one or more computing cores dedicated to executing the function (A computing system, includes a server including multiple cores dedicated to compute functions, wherein each core is dedicated to a single compute function in at least ¶ [0015]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the dedicated computing resources are computing cores of Birger with the system of Zhao resulting in the available, dedicated computing resources determined and assigned in Zhao being computing cores as in Birger. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of maintaining isolation of data (Birger ¶ [0015]).
Zhao and Birger teach determining required resources and scheduling dedicated cores for performing a function but does not specifically teach the aggregation and sorting of output data as a list structure.
However, in analogous art, MapReduce teaches output data received from the function (the MapReduce system designates Reduce processors, assigns the K2 key value each processor should work on, and provides that processor with all the Map-generated data associated with that key value and Reduce() is run exactly once for each K2 key value produced by the Map step in at least Overview, ¶ 3, 5-step parallel and distributed computation steps 3-4 and These five steps can be logically thought of as running in sequence – each step starts only after the previous step is completed – although in practice they can be interleaved as long as the final result is not affected in at least Overview, ¶ 4 and in at least Dataflow, Partition function) as a list data structure, wherein the list data structure is a one-dimensional data structure and the output data is positioned in the list data structure based on a key-value pair and desired order of the output data (This produces a list of pairs (keyed by k2 ) for each call. After that, the MapReduce framework collects all pairs with the same key ( k2 ) from all lists and groups them together, creating one group for each key in at least Logical View, ¶ 2 and the MapReduce system collects all the Reduce output, and sorts it by K2 to produce the final outcome in at least Overview, ¶ 3, 5-step parallel and distributed computation step 5 and The Reduce function is then applied in parallel to each group, which in turn produces a collection of values in the same domain: Reduce(k2, list (v2)) → list(v3) Each Reduce call typically produces either one value v3 or an empty return, though one call is allowed to return more than one value. The returns of all calls are collected as the desired result list. Thus the MapReduce framework transforms a list of (key, value) pairs into a list of values in at least Logical View ¶ 3-4 and in at least Dataflow, Comparison function and Reduce function),
output the list data structure as a second instance of a data frame data structure based on the key-value pair and desired order of the output data, wherein the second instance of the data frame data structure stores the output data in the desired order (The Output Writer writes the output of the Reduce to the stable storage in at least Dataflow, Output Writer).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the aggregation and sorting of output data as a list structure of MapReduce with the system of Zhao and Birger resulting in the processing of the function as scheduled on dedicated computing cores as in Zhao and Birger to be performed using the MapReduce technique as in MapReduce. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the parallel processing of large volumes of data and in particular taking advantage of data locality as well as providing redundancy and fault tolerance (MapReduce Overview, ¶ 1 and MapReduce, ¶ 2).
Zhao, Birger and MapReduce do not specifically teach converting a data frame structure into a list data structure.
However, in analogous art Shyu teaches transpose output data in a first instance of a data frame data structure received from the function into a list data structure as the output data is received by the first instance of the data frame data structure, wherein the list data structure is a one-dimensional data structure and the output data is positioned in the list data structure based on a key-value pair and desired order of the output data, wherein the first instance of the data frame structure is a two-dimensional data structure and stores the output data in an incorrect order (When the IDCT data from the IDCT unit 42, 62 of the preferred embodiment is two-dimensional IDCT transform data, the inverse quantizer 41, 61 initially dequantizes the input quantized DCT data block in accordance with the modified dequantizer matrix to result in scaled dequantized data. Thereafter, the IDCT unit 42, 62 performs a scaled first one-dimensional inverse transform operation consisting of the second to sixth stages of the IDCT fast algorithm shown in FIG. 4 on the scaled dequantized data to obtain scaled one-dimensional inverse transform data in at least  col. 10 lines 22-39); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the converting a data frame structure into a list data structure of Shyu with the system of Zhao, Birger and MapReduce resulting in a system in which the output of Zhao, Birger and MapReduce in the instance that data is output as a data frame structure in an incorrect order, the output may be transposed to a list data structure as in Shyu in a correct order as in the list data structure of MapReduce. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving data loading and output while minimizing overhead to do so (see at least col. 10 lines 22-39 and col. 11 lines 9-15) as well as providing a mechanism to transition to a data structure allowing for correct ordering as in MapReduce (see at least MapReduce in at least Logical View ¶ 3-4 and in at least Dataflow, Comparison function and Reduce function).

With regard to claim 11,  Zhao teaches verify whether the function is suitable to be executed by the one or more computing cores dedicated to executing the function by: determining an amount of calculations executed by the function requires more than the threshold amount of computing resources (the scheduling module 140 determines a target dedicated processing resource from the set of dedicated processing resource candidates based on the resource amount required in the scheduling request … the scheduling module 140 may select, based on the obtained topology 300 and/or 400, dedicated processing resources whose performance of connection with the set of dedicated processing resource candidates is higher than a predetermined threshold, until the resource amount of the set of dedicated processing resource candidates and the selected dedicated processing resources satisfy the required resource amount in at least ¶ [0069]).

With regard to claim 12, Zhao, Birger, MapReduce and Shyu teach the system of claim 8, the processor further configured to:
Zhao and Birger teaches determining required resources and scheduling dedicated cores for performing a function but Zhao, Birger and Shyu do not specifically teach the verifying execution suitability by consideration of interdependencies.
However, in analogous art MapReduce teaches verify whether the function is suitable to be executed by the one or more computing cores dedicated to executing the function by (Prepare the Map() input – the "MapReduce system" designates Map processors, assigns the input key value K1 that each processor would work on, and provides that processor with all the input data associated with that key value. 2. Run the user-provided Map() code – Map() is in at least Overview, ¶ 3, 5-step parallel and distributed computation steps 1-2 and These five steps can be logically thought of as running in sequence - each step starts only after the previous step is completed -although in practice they can be interleaved as long as the final result is not affected in at least Overview, ¶ 4):
determining the function is void of interdependencies between calculations executed in the function (Provided that each mapping operation is independent of the others, all maps can be performed in parallel in at least Overview, ¶ 2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the verifying execution suitability by consideration of interdependencies of MapReduce with the system of Zhao, Birger and Shyu resulting in the processing of the function as scheduled on dedicated computing cores as in Zhao and Birger to be performed using the MapReduce technique as in MapReduce. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the parallel processing of large volumes of data and in particular taking advantage of data locality as well as providing redundancy and fault tolerance (MapReduce Overview, ¶ 1 and MapReduce, ¶ 2).

With regard to claim 13, Zhao, Birger, MapReduce and Shyu teach the system of claim 8, the processor further configured to:
Zhao and Birger teaches determining required resources and scheduling dedicated cores for performing a function but Zhao, Birger and Shyu do not specifically teach the verifying execution suitability by consideration of interdependencies.
However, in analogous art MapReduce teaches verify whether the function is suitable to be executed by the one or more computing cores dedicated to executing the function by (Prepare the Map() input – the "MapReduce system" designates Map processors, assigns the input key value K1 that each processor would work on, and provides that processor with all the input data associated with that key value. 2. Run the user-provided Map() code – Map() is in at least Overview, ¶ 3, 5-step parallel and distributed computation steps 1-2 and These five steps can be logically thought of as running in sequence - each step starts only after the previous step is completed -although in practice they can be interleaved as long as the final result is not affected in at least Overview, ¶ 4):
determining the function of the first computing module is void of interdependencies between the other functions (Provided that each mapping operation is independent of the others, all maps can be performed in parallel in at least Overview, ¶ 2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the verifying execution suitability by consideration of interdependencies of MapReduce with the system of Zhao, Birger and Shyu resulting in the processing of the function as scheduled on dedicated computing cores as in Zhao and Birger to be performed using the MapReduce technique as in MapReduce. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the parallel processing of large volumes of data and in particular taking advantage of data locality as well as providing redundancy and fault tolerance (MapReduce Overview, ¶ 1 and MapReduce, ¶ 2).

With regard to claim 14,  Zhao teaches determine that the one or more computing cores dedicated to executing the function are available to execute the function (determine a group of available dedicated processing resources in the dedicated processing resource cluster in at least ¶ [0066], Examiner notes that the resources may be computing cores as per Birger, see combination in rejection of independent claim above.).

With regard to claim 15,  Zhao teaches a non-transitory computer-readable medium having instructions stored theron, execution of which, by one or more processors of a device, cause the one or more processors to perform operations comprising (computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus in at least ¶ [0090] and at least one processing unit; at least one memory coupled to the at least one processing unit and storing instructions to be executed by the at least one processing unit in at least claim 11 and a computer program product that is tangibly stored on a non-transitory computer readable medium and comprises machine-executable instructions in at least ¶ [0007]):
executing a function configured to analyze data using one or more computing resources dedicated to executing the function (determine a group of available dedicated processing resources in the dedicated processing resource cluster in at least ¶ [0066]), wherein execution of the function requires more than a threshold amount of computing resources based on an amount of the data (the scheduling module 140 may select, based on the obtained topology 300 and/or 400, dedicated processing resources whose performance of connection with the set of dedicated processing resource candidates is higher than a predetermined threshold, until the resource amount of the set of dedicated processing resource candidates and the selected dedicated processing resources satisfy the required resource amount in at least ¶ [0069]);
Zhao does not specifically teach that the dedicated computing resources are computing cores.
However, in analogous art Birger teaches using one or more computing cores dedicated to executing the function (A computing system, includes a server including multiple cores dedicated to compute functions, wherein each core is dedicated to a single compute function in at least ¶ [0015]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the dedicated computing resources are computing cores of Birger with the system of Zhao resulting in the available, dedicated computing resources determined and assigned in Zhao being computing cores as in Birger. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of maintaining isolation of data (Birger ¶ [0015]).
Zhao and Birger teach determining required resources and scheduling dedicated cores for performing a function but does not specifically teach the aggregation and sorting of output data as a list structure.
However, in analogous art, MapReduce teaches output data received from the function (the MapReduce system designates Reduce processors, assigns the K2 key value each processor should work on, and provides that processor with all the Map-generated data associated with that key value and Reduce() is run exactly once for each K2 key value produced by the Map step in at least Overview, ¶ 3, 5-step parallel and distributed computation steps 3-4 and These five steps can be logically thought of as running in sequence – each step starts only after the previous step is completed – although in practice they can be interleaved as long as the final result is not affected in at least Overview, ¶ 4 and in at least Dataflow, Partition function) as a list data structure, wherein the list data structure is a one-dimensional data structure and the output data is positioned in the list data structure based on a key-value pair and desired order of the output data (This produces a list of pairs (keyed by k2 ) for each call. After that, the MapReduce framework collects all pairs with the same key ( k2 ) from all lists and groups them together, creating one group for each key in at least Logical View, ¶ 2 and the MapReduce system collects all the Reduce output, and sorts it by K2 to produce the final outcome in at least Overview, ¶ 3, 5-step parallel and distributed computation step 5 and The Reduce function is then applied in parallel to each group, which in turn produces a collection of values in the same domain: Reduce(k2, list (v2)) → list(v3) Each Reduce call typically produces either one value v3 or an empty return, though one call is allowed to return more than one value. The returns of all calls are collected as the desired result list. Thus the MapReduce framework transforms a list of (key, value) pairs into a list of values in at least Logical View ¶ 3-4 and in at least Dataflow, Comparison function and Reduce function),
outputting the list data structure as a second instance of a data frame data structure based on the key-value pair and desired order of the output data, wherein the second instance of the data frame data structure stores the output data in the desired order (The Output Writer writes the output of the Reduce to the stable storage in at least Dataflow, Output Writer).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the aggregation and sorting of output data as a list structure of MapReduce with the system of Zhao and Birger resulting in the processing of the function as scheduled on dedicated computing cores as in Zhao and Birger to be performed using the MapReduce technique as in MapReduce. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the parallel processing of large volumes of data and in particular taking advantage of data locality as well as providing redundancy and fault tolerance (MapReduce Overview, ¶ 1 and MapReduce, ¶ 2).
Zhao, Birger and MapReduce do not specifically teach converting a data frame structure into a list data structure.
However, in analogous art Shyu teaches transposing output data in a first instance of a data frame data structure received from the function into a list data structure as the output data is received by the first instance of the data frame data structure, wherein the list data structure is a one-dimensional data structure and the output data is positioned in the list data structure based on a key-value pair and desired order of the output data, wherein the first instance of the data frame structure is a two-dimensional data structure and stores the output data in an incorrect order (When the IDCT data from the IDCT unit 42, 62 of the preferred embodiment is two-dimensional IDCT transform data, the inverse quantizer 41, 61 initially dequantizes the input quantized DCT data block in accordance with the modified dequantizer matrix to result in scaled dequantized data. Thereafter, the IDCT unit 42, 62 performs a scaled first one-dimensional inverse transform operation consisting of the second to sixth stages of the IDCT fast algorithm shown in FIG. 4 on the scaled dequantized data to obtain scaled one-dimensional inverse transform data in at least  col. 10 lines 22-39); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the converting a data frame structure into a list data structure of Shyu with the system of Zhao, Birger and MapReduce resulting in a system in which the output of Zhao, Birger and MapReduce in the instance that data is output as a data frame structure in an incorrect order, the output may be transposed to a list data structure as in Shyu in a correct order as in the list data structure of MapReduce. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving data loading and output while minimizing overhead to do so (see at least col. 10 lines 22-39 and col. 11 lines 9-15) as well as providing a mechanism to transition to a data structure allowing for correct ordering as in MapReduce (see at least MapReduce in at least Logical View ¶ 3-4 and in at least Dataflow, Comparison function and Reduce function).

With regard to claim 18,  Zhao teaches verifying whether the function is suitable to be executed by the one or more computing cores dedicated to executing the function by: determining an amount of calculations executed by the function requires more than the threshold amount of computing resources (the scheduling module 140 determines a target dedicated processing resource from the set of dedicated processing resource candidates based on the resource amount required in the scheduling request … the scheduling module 140 may select, based on the obtained topology 300 and/or 400, dedicated processing resources whose performance of connection with the set of dedicated processing resource candidates is higher than a predetermined threshold, until the resource amount of the set of dedicated processing resource candidates and the selected dedicated processing resources satisfy the required resource amount in at least ¶ [0069]).

With regard to claim 19, Zhao, Birger, MapReduce and Shyu teach the non-transitory computer-readable medium of claim 15, the operations further comprising:
Zhao and Birger teaches determining required resources and scheduling dedicated cores for performing a function but Zhao, Birger and Shyu do not specifically teach the verifying execution suitability by consideration of interdependencies.
However, in analogous art MapReduce teaches verifying whether the function is suitable to be executed by the one or more computing cores dedicated to executing the function by (Prepare the Map() input – the "MapReduce system" designates Map processors, assigns the input key value K1 that each processor would work on, and provides that processor with all the input data associated with that key value. 2. Run the user-provided Map() code – Map() is in at least Overview, ¶ 3, 5-step parallel and distributed computation steps 1-2 and These five steps can be logically thought of as running in sequence - each step starts only after the previous step is completed -although in practice they can be interleaved as long as the final result is not affected in at least Overview, ¶ 4):
determining the function is void of interdependencies between calculations executed in the function (Provided that each mapping operation is independent of the others, all maps can be performed in parallel in at least Overview, ¶ 2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the verifying execution suitability by consideration of interdependencies of MapReduce with the system of Zhao, Birger and Shyu resulting in the processing of the function as scheduled on dedicated computing cores as in Zhao and Birger to be performed using the MapReduce technique as in MapReduce. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the parallel processing of large volumes of data and in particular taking advantage of data locality as well as providing redundancy and fault tolerance (MapReduce Overview, ¶ 1 and MapReduce, ¶ 2).

With regard to claim 20,  Zhao, Birger, MapReduce and Shyu teach the non-transitory computer-readable medium of claim 15, the operations further comprising:
Zhao and Birger teaches determining required resources and scheduling dedicated cores for performing a function but Zhao, Birger and Shyu do not specifically teach the verifying execution suitability by consideration of interdependencies.
However, in analogous art MapReduce teaches verifying whether the function is suitable to be executed by the one or more computing cores dedicated to executing the function by (Prepare the Map() input – the "MapReduce system" designates Map processors, assigns the input key value K1 that each processor would work on, and provides that processor with all the input data associated with that key value. 2. Run the user-provided Map() code – Map() is in at least Overview, ¶ 3, 5-step parallel and distributed computation steps 1-2 and These five steps can be logically thought of as running in sequence - each step starts only after the previous step is completed -although in practice they can be interleaved as long as the final result is not affected in at least Overview, ¶ 4):
determining the function of the first computing module is void of interdependencies between the other functions (Provided that each mapping operation is independent of the others, all maps can be performed in parallel in at least Overview, ¶ 2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the verifying execution suitability by consideration of interdependencies of MapReduce with the system of Zhao, Birger and Shyu resulting in the processing of the function as scheduled on dedicated computing cores as in Zhao and Birger to be performed using the MapReduce technique as in MapReduce. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the parallel processing of large volumes of data and in particular taking advantage of data locality as well as providing redundancy and fault tolerance (MapReduce Overview, ¶ 1 and MapReduce, ¶ 2).

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. Pub. No. US 2019/0220311 A1 (hereafter Zhao) in view of Birger Pub. No. US 2018/0103014 A1 (hereafter Birger) in view of “MapReduce”, Wikipedia (hereafter MapReduce) in view of Shyu Pat. No. US 6,445,829 B1 (hereafter Shyu) as applied to claims 1, 4-8, 10-15 and 18-20 above and in further view of Choi et al. Pub. No. US 2019/0244608 A1 (hereafter Choi).

With regard to claim 2, Zhao, Birger, MapReduce and Shyu teach the computer-implemented method of claim 1, further comprising:
Zhao, Birger, MapReduce and Shyu do not specifically teach audio/videos data and detecting words in audio.
However, in analogous art Choi teaches detecting, by the one or more computing devices, using the function, words in the data based on a predefined list of words; and generating, by the one or more computing devices, using the function, a report regarding the detected words in the data (Wake word engine 304 comprises application software that is able to detect wake word(s) and to report it to audio input manager 305 in at least ¶ [0080] and The wake word model may also be trained by Internet-accessible equipment, such as personal computers, notebooks, tablets, mobile phones, and the like, and downloaded to the device. [0132] An audio capturing service may be activated when a wake word or sound is detected or special audio condition occurs to capture an utterance in at least ¶ [0129] and an audio device is able to trigger an audio capture feature based on a user defined wake word or special audio condition. The wake word or special audio condition may be pre-defined by a manufacturer or defined by the user in at least ¶ [0009] ).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the audio/videos data and detecting words in audio of Choi with the systems and methods of Zhao, Birger, MapReduce and Shyu resulting in a system in which the data being processed of Zhao, Birger, MapReduce and Shyu contains audio/videos data as in Choi and words may be parsed therefrom as in Choi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as it would merely be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. That is, the prior art in Zhao, Birger, MapReduce and Shyu teaches a system for efficiently managing large amounts of data into a data structure whereas the claimed invention further extends this to an application in speech recognition. Choi too teaches processing large amounts of data, in Choi pertaining to audio/video data (as does Shyu which seeks to improve processing of said data) and applies a known technique of detecting wake words. A person having ordinary skill in the art prior to the effective filing date would have recognized that applying the known technique wake word detection in audio/video data within the context of Zhao, Birger, MapReduce and Shyu would have yielded predictable results and resulted in an improved system. That is, the large amount of data of Zhao, Birger, MapReduce and Shyu could be audio/video data as in Choi and words may be detected therein while maintaining efficient management of large amounts of data into a data structure as in Zhao, Birger, MapReduce and Shyu.

With regard to claim 3, Zhao, Birger, MapReduce and Shyu teach the computer-implemented method of claim 1, further comprising
Shyu teaches wherein the data is audio or text data (The invention relates to video compression and decompression techniques, more particularly to a video compressing apparatus and a video decompressing apparatus that perform a reduced number of multiplication operations in at least col. 1 lines 15-18).
Zhao, Birger, MapReduce and Shyu do not specifically teach audio/videos data and detecting words in audio.
However, in analogous art Choi teaches receiving, by the one or more computing devices, the data from disparate sources via email, short messaging service (SMS), phone call, or voice message (Wake word engine 304 comprises application software that is able to detect wake word(s) and to report it to audio input manager 305 in at least ¶ [0080] and The wake word model may also be trained by Internet-accessible equipment, such as personal computers, notebooks, tablets, mobile phones, and the like, and downloaded to the device. [0132] An audio capturing service may be activated when a wake word or sound is detected or special audio condition occurs to capture an utterance in at least ¶ [0129] and an audio device is able to trigger an audio capture feature based on a user defined wake word or special audio condition. The wake word or special audio condition may be pre-defined by a manufacturer or defined by the user in at least ¶ [0009] ).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the audio/videos data and detecting words in audio of Choi with the systems and methods of Zhao, Birger, MapReduce and Shyu resulting in a system in which the data being processed of Zhao, Birger, MapReduce and Shyu contains audio/videos data as in Choi and words may be parsed therefrom as in Choi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as it would merely be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. That is, the prior art in Zhao, Birger, MapReduce and Shyu teaches a system for efficiently managing large amounts of data into a data structure whereas the claimed invention further extends this to an application in speech recognition. Choi too teaches processing large amounts of data, in Choi pertaining to audio/video data (as does Shyu which seeks to improve processing of said data) and applies a known technique of detecting wake words. A person having ordinary skill in the art prior to the effective filing date would have recognized that applying the known technique wake word detection in audio/video data within the context of Zhao, Birger, MapReduce and Shyu would have yielded predictable results and resulted in an improved system. That is, the large amount of data of Zhao, Birger, MapReduce and Shyu could be audio/video data as in Choi and words may be detected therein while maintaining efficient management of large amounts of data into a data structure as in Zhao, Birger, MapReduce and Shyu.

With regard to claim 9, Zhao, Birger, MapReduce and Shyu teach the system of claim 8, the processor further configured to:
Zhao, Birger, MapReduce and Shyu do not specifically teach audio/videos data and detecting words in audio.
However, in analogous art Choi teaches detect, using the function, words in the data based on a predefined list of words; and generate, using the function, a report regarding the detected words in the data (Wake word engine 304 comprises application software that is able to detect wake word(s) and to report it to audio input manager 305 in at least ¶ [0080] and The wake word model may also be trained by Internet-accessible equipment, such as personal computers, notebooks, tablets, mobile phones, and the like, and downloaded to the device. [0132] An audio capturing service may be activated when a wake word or sound is detected or special audio condition occurs to capture an utterance in at least ¶ [0129] and an audio device is able to trigger an audio capture feature based on a user defined wake word or special audio condition. The wake word or special audio condition may be pre-defined by a manufacturer or defined by the user in at least ¶ [0009] ).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the audio/videos data and detecting words in audio of Choi with the systems and methods of Zhao, Birger, MapReduce and Shyu resulting in a system in which the data being processed of Zhao, Birger, MapReduce and Shyu contains audio/videos data as in Choi and words may be parsed therefrom as in Choi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as it would merely be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. That is, the prior art in Zhao, Birger, MapReduce and Shyu teaches a system for efficiently managing large amounts of data into a data structure whereas the claimed invention further extends this to an application in speech recognition. Choi too teaches processing large amounts of data, in Choi pertaining to audio/video data (as does Shyu which seeks to improve processing of said data) and applies a known technique of detecting wake words. A person having ordinary skill in the art prior to the effective filing date would have recognized that applying the known technique wake word detection in audio/video data within the context of Zhao, Birger, MapReduce and Shyu would have yielded predictable results and resulted in an improved system. That is, the large amount of data of Zhao, Birger, MapReduce and Shyu could be audio/video data as in Choi and words may be detected therein while maintaining efficient management of large amounts of data into a data structure as in Zhao, Birger, MapReduce and Shyu.

With regard to claim 10, Zhao, Birger, MapReduce and Shyu teach the system of claim 8, the processor further configured to
Shyu teaches wherein the data is audio or text data (The invention relates to video compression and decompression techniques, more particularly to a video compressing apparatus and a video decompressing apparatus that perform a reduced number of multiplication operations in at least col. 1 lines 15-18).
Zhao, Birger, MapReduce and Shyu do not specifically teach audio/videos data and detecting words in audio.
However, in analogous art Choi teaches receive the data from disparate sources via email, short messaging service (SMS), phone call, or voice message (Wake word engine 304 comprises application software that is able to detect wake word(s) and to report it to audio input manager 305 in at least ¶ [0080] and The wake word model may also be trained by Internet-accessible equipment, such as personal computers, notebooks, tablets, mobile phones, and the like, and downloaded to the device. [0132] An audio capturing service may be activated when a wake word or sound is detected or special audio condition occurs to capture an utterance in at least ¶ [0129] and an audio device is able to trigger an audio capture feature based on a user defined wake word or special audio condition. The wake word or special audio condition may be pre-defined by a manufacturer or defined by the user in at least ¶ [0009] ).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the audio/videos data and detecting words in audio of Choi with the systems and methods of Zhao, Birger, MapReduce and Shyu resulting in a system in which the data being processed of Zhao, Birger, MapReduce and Shyu contains audio/videos data as in Choi and words may be parsed therefrom as in Choi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as it would merely be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. That is, the prior art in Zhao, Birger, MapReduce and Shyu teaches a system for efficiently managing large amounts of data into a data structure whereas the claimed invention further extends this to an application in speech recognition. Choi too teaches processing large amounts of data, in Choi pertaining to audio/video data (as does Shyu which seeks to improve processing of said data) and applies a known technique of detecting wake words. A person having ordinary skill in the art prior to the effective filing date would have recognized that applying the known technique wake word detection in audio/video data within the context of Zhao, Birger, MapReduce and Shyu would have yielded predictable results and resulted in an improved system. That is, the large amount of data of Zhao, Birger, MapReduce and Shyu could be audio/video data as in Choi and words may be detected therein while maintaining efficient management of large amounts of data into a data structure as in Zhao, Birger, MapReduce and Shyu.

With regard to claim 16, Zhao, Birger, MapReduce and Shyu teach the non-transitory computer-readable medium of claim 15, the operations further comprising:
Zhao, Birger, MapReduce and Shyu do not specifically teach audio/videos data and detecting words in audio.
However, in analogous art Choi teaches detecting, using the function, words in the data based on a predefined list of words; and generating, using the function, a report regarding the detected words in the data (Wake word engine 304 comprises application software that is able to detect wake word(s) and to report it to audio input manager 305 in at least ¶ [0080] and The wake word model may also be trained by Internet-accessible equipment, such as personal computers, notebooks, tablets, mobile phones, and the like, and downloaded to the device. [0132] An audio capturing service may be activated when a wake word or sound is detected or special audio condition occurs to capture an utterance in at least ¶ [0129] and an audio device is able to trigger an audio capture feature based on a user defined wake word or special audio condition. The wake word or special audio condition may be pre-defined by a manufacturer or defined by the user in at least ¶ [0009] ).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the audio/videos data and detecting words in audio of Choi with the systems and methods of Zhao, Birger, MapReduce and Shyu resulting in a system in which the data being processed of Zhao, Birger, MapReduce and Shyu contains audio/videos data as in Choi and words may be parsed therefrom as in Choi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as it would merely be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. That is, the prior art in Zhao, Birger, MapReduce and Shyu teaches a system for efficiently managing large amounts of data into a data structure whereas the claimed invention further extends this to an application in speech recognition. Choi too teaches processing large amounts of data, in Choi pertaining to audio/video data (as does Shyu which seeks to improve processing of said data) and applies a known technique of detecting wake words. A person having ordinary skill in the art prior to the effective filing date would have recognized that applying the known technique wake word detection in audio/video data within the context of Zhao, Birger, MapReduce and Shyu would have yielded predictable results and resulted in an improved system. That is, the large amount of data of Zhao, Birger, MapReduce and Shyu could be audio/video data as in Choi and words may be detected therein while maintaining efficient management of large amounts of data into a data structure as in Zhao, Birger, MapReduce and Shyu.

With regard to claim 17, Zhao, Birger, MapReduce and Shyu teach the non-transitory computer-readable medium of claim 15, the operations further comprising
Shyu teaches wherein the data is audio or text data (The invention relates to video compression and decompression techniques, more particularly to a video compressing apparatus and a video decompressing apparatus that perform a reduced number of multiplication operations in at least col. 1 lines 15-18).
Zhao, Birger, MapReduce and Shyu do not specifically teach audio/videos data and detecting words in audio.
However, in analogous art Choi teaches receiving the data from disparate sources via email, short messaging service (SMS), phone call, or voice message (Wake word engine 304 comprises application software that is able to detect wake word(s) and to report it to audio input manager 305 in at least ¶ [0080] and The wake word model may also be trained by Internet-accessible equipment, such as personal computers, notebooks, tablets, mobile phones, and the like, and downloaded to the device. [0132] An audio capturing service may be activated when a wake word or sound is detected or special audio condition occurs to capture an utterance in at least ¶ [0129] and an audio device is able to trigger an audio capture feature based on a user defined wake word or special audio condition. The wake word or special audio condition may be pre-defined by a manufacturer or defined by the user in at least ¶ [0009] ).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the audio/videos data and detecting words in audio of Choi with the systems and methods of Zhao, Birger, MapReduce and Shyu resulting in a system in which the data being processed of Zhao, Birger, MapReduce and Shyu contains audio/videos data as in Choi and words may be parsed therefrom as in Choi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as it would merely be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. That is, the prior art in Zhao, Birger, MapReduce and Shyu teaches a system for efficiently managing large amounts of data into a data structure whereas the claimed invention further extends this to an application in speech recognition. Choi too teaches processing large amounts of data, in Choi pertaining to audio/video data (as does Shyu which seeks to improve processing of said data) and applies a known technique of detecting wake words. A person having ordinary skill in the art prior to the effective filing date would have recognized that applying the known technique wake word detection in audio/video data within the context of Zhao, Birger, MapReduce and Shyu would have yielded predictable results and resulted in an improved system. That is, the large amount of data of Zhao, Birger, MapReduce and Shyu could be audio/video data as in Choi and words may be detected therein while maintaining efficient management of large amounts of data into a data structure as in Zhao, Birger, MapReduce and Shyu.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195